Citation Nr: 1430947	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-04 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a pulmonary condition, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for periodontal disease for compensation purposes.

3.  Eligibility for dental treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to October 1969; January 1980 to June 1983; July 1990 to October 1994; May 1997 to August 1997; July 2000 to January 2001; and August 2003 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues have been recharacterized to comport with the evidence of record.

The reopened claim of service connection for a pulmonary condition is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As the Veteran did not appeal the February 1996 rating decision that denied service connection for a pulmonary condition, the decision became final.

2.  Evidence received since that decision raises a possibility of substantiating the claim of service connection for a pulmonary condition.

3.  Periodontal disease is not a disability for which service connection for compensation purposes may be granted.

4.  The Veteran is in receipt of a 100 percent combined schedular disability rating.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a pulmonary condition have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The claim for establishing service connection for periodontal disease for compensation purposes is without legal merit.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 4.150 (2013).

3.  The criteria for Class IV VA outpatient dental treatment are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161(h) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As to the claim for service connection for periodontal disease for compensation purposes, the Veteran has been notified of how to establish service connection, the reasons for the denial of this claim, and has been afforded the opportunity to present evidence and argument with respect to this claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim for compensation for periodontal disease lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA) are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet.App. 534, 542-543 (2002) (finding that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  No discussion 

Periodontal Disease

Compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service-connected solely for the purpose of establishing eligibility outpatient dental treatment purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150. 

Thus, although the Veteran's service treatment records reflect a diagnosis of periodontal disease in service, service connection for compensation purposes for such a condition is precluded.  See 38 C.F.R. § 3.381(b).  Where, as here, the law and not the evidence is dispositive, the claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Dental Treatment

Veterans in receipt of a 100 percent schedular rating may be authorized any needed dental treatment.  38 C.F.R. § 17.161(h) (Class IV eligibility).

As the Veteran is in receipt of a 100 percent combined schedular rating, he meets the criteria for Class IV outpatient dental treatment and is thereby entitled to receive any needed dental treatment. 

Pulmonary Condition

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for a pulmonary condition.  

In a February 1996 rating decision, the RO denied the claim for service connection for a pulmonary condition for lack of a current pulmonary condition.  This decision became final because no notice of disagreement or new and material evidence 
was submitted within one year of the date on which it was issued.  See 38 C.F.R. §§ 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed.Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2010).

At the time of the February 1996 denial, the relevant evidence of record included the Veteran's service treatment records, VA medical records, and the Veteran's lay statements.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Medical evidence submitted since the February 1996 decision includes a diagnosis of chronic bronchitis and a chest x-ray showing two stable pulmonary nodules in the Veteran's middle lobe.  This new evidence relates to an unestablished fact necessary to substantiate the claim, namely, a current pulmonary condition, the basis for the prior denial.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for a pulmonary condition is reopened and to this extent only the appeal is granted.

Service connection for periodontal disease for compensation purposes is denied.

Entitlement to Class IV VA dental treatment is granted.



REMAND

The Veteran alleges his current pulmonary conditions, to include pulmonary nodules and chronic bronchitis, may be related to exposure to chemicals in the Persian Gulf during active service.  However, the evidence of record is insufficient to decide the claim.  VA examination is required under the duty to assist.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a pulmonary condition.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicate of those contained in the claims file.  In addition, obtain relevant VA treatment records dating since March 2013 from the Bay Pines VA Healthcare System.  If any requested records are not available, the Veteran should be notified of such. 

2.  Send the claims file to VA pulmonologist for review.  The entire claim file, to include electronic records, must be reviewed by the specialist.  If an examination is deemed necessary to respond to the questions provided, one should be scheduled.

Following review of the claims file, the pulmonologist should opine whether the diagnosed chronic bronchitis, the pulmonary nodules, and/or any other pulmonary condition diagnosed since July 2007, are more likely (greater than 50% probability, less likely (less than 50% probability) or at least as likely as not (50/50 probability) arose during service or are otherwise related to service to include his report of infrequent bronchitis and environmental exposures in the Persian Gulf.  The pulmonologist should explain the reasoning for the opinions provided. 

3.  After the above has been completed to the extent possible, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the 
case and provide an appropriate period for response.  Thereafter, return the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


